



EXHIBIT 10.2










SUPPLEMENTAL BENEFIT PLAN


OF


NORFOLK SOUTHERN CORPORATION


AND


PARTICIPATING SUBSIDIARY COMPANIES




Amended to and Including June 26, 2015




















































--------------------------------------------------------------------------------






SUPPLEMENTAL BENEFIT PLAN
OF
NORFOLK SOUTHERN CORPORATION
AND
PARTICIPATING SUBSIDIARY COMPANIES
(As amended effective June 26, 2015)




ARTICLE I.    INTRODUCTION


This Supplemental Benefit Plan ("Plan"), formerly the Excess Benefit Plan, was
established by Norfolk Southern Corporation effective June 1, 1982, ("Effective
Date") to provide retirement benefits to eligible employees in excess of those
provided for by the Retirement Plan of Norfolk Southern Corporation and
Participating Subsidiary Companies. This Plan is the successor to and
supersedes, as of the Effective Date, the following plans:


▪
Excess Benefit Plan of Norfolk and Western Railway Company

▪
Southern Railway System Supplemental Retirement Plan

▪
Norfolk and Western Railway Company Executives Contingent Compensation Plan
Pension Resolution



The Plan, as hereby amended and restated, is effective with respect to
supplemental benefits that were earned or vested (within the meaning of Section
409A of the Internal Revenue Code) on or after January 1, 2005. Supplemental
benefits earned and vested (within the meaning of Section 409A of the Internal
Revenue Code) before January 1, 2005, and any subsequent increase that is
permitted to be included in such benefits under Section 409A (collectively, the
“Grandfathered Amounts”), remain subject to the terms of the Plan as in effect
on October 3, 2004 except with respect to the small-balance lump-sum cashout
provisions set forth herein. For recordkeeping purposes, NSC will account
separately for the Grandfathered Amounts. The Plan was amended effective June
26, 2015, to delete all references to “Same Sex Partner” and “Surviving Same Sex
Partner”; however, these deletions do not impact a Member who had a Same Sex
Partner (as previously defined in the Plan) upon retirement between January 1,
2009 and June 1, 2015.




ARTICLE II.    DEFINITIONS


Average Final Compensation


Compensation as defined in Article II of the Retirement Plan.


Compensation Committee


The Compensation Committee of the Board of Directors of NSC.


Conrail Plan
Supplemental Pension Plan of Consolidated Rail Corporation.





1



--------------------------------------------------------------------------------





Deferred Compensation
Amounts the receipt of which a Participant elects to defer under the:


Deferred Compensation Plan of Norfolk and Western Railway Company


Southern Railway System Executive, General or Middle Management Incentive Plan


Norfolk Southern Corporation Management Incentive Plan


Norfolk Southern Corporation Executive Management Incentive Plan


Norfolk Southern Corporation Officers' Deferred Compensation Plan


Norfolk Southern Corporation Executives’ Deferred Compensation Plan


Member
A person entitled to participate in the Retirement Plan.


NSC
Norfolk Southern Corporation, a Virginia corporation.


NW Pension Resolutions
Resolutions adopted by the Board of Directors of Norfolk and Western Railway
Company at its meetings held on January 23, 1968, June 24, 1969, November 25,
1969, January 26, 1971, and April 23, 1974, authorizing the respective payments
of additional pension benefits to five Members.


Participant
A Member of the Retirement Plan who is eligible to participate under Article
III.


Participating Subsidiary
Each subsidiary or affiliated company of NSC which is a Participating Subsidiary
in the Retirement Plan shall automatically participate in the Plan.


Retirement Plan
Retirement Plan of Norfolk Southern Corporation and Participating Subsidiary
Companies


Separation from Service
A Participant’s “separation from service” within the meaning of Section 409A of
the Internal Revenue Code and the regulations thereunder.





2



--------------------------------------------------------------------------------





Specified Employee
An officer of NSC or of any company controlled by or under common control with
NSC within the meaning of Section 414(b) or (c) of the Code (including NSC, an
“NSC Company”) with annual compensation greater than $130,000 indexed), a five
percent (5%) owner of an NSC Company, or a one percent (1%) owner of an NSC
Company with annual compensation greater than $150,000 (not indexed), determined
in each case in accordance with Section 409A of the Internal Revenue Code. If
all NSC Companies have (in the aggregate) more than 50 officers whose annual
compensation exceeds $130,000 (indexed),
only the 50 officers with the greatest annual compensation shall be considered
“Specified Employees.” If an individual meets the definition of “Specified
Employee” at any time during a calendar year, the individual shall be a
“Specified Employee” during the 12-month period beginning on the following April
1. For purposes of this definition, annual compensation shall be determined on
the basis of Internal Revenue Service Form W-2, Wage and Tax Statement,
excluding foreign compensation.


Surviving Spouse
Surviving Spouse as defined in Article II of the Retirement Plan.
 
 

  
ARTICLE III.    ELIGIBILITY AND PAYMENTS


1.
The following Members of the Retirement Plan shall be eligible to participate in
the Plan on or after the Effective Date:



(a)
Any Member of the Retirement Plan whose benefit computed under Article VI of the
Retirement Plan without regard to the maximum limitation on benefits imposed by
Section 415 of the Internal Revenue Code exceeds such maximum limitation on
benefits;



(b)
Any Member of the Retirement Plan whose benefit computed under Article VI of the
Retirement Plan disregards amounts of Deferred Compensation in the computation
of his Average Final Compensation;



(c)
Any Member of the Retirement Plan entitled to receive a pension benefit, in
excess of the benefit computed under the provisions of the Retirement Plan,
pursuant to an NW Pension Resolution;



(d)
Any Member of the Retirement Plan entitled to receive a pension benefit, in
excess of the benefit computed under the provisions of the Retirement Plan,
pursuant to a resolution adopted by the Board of Directors of NSC;



(e)
Any Member of the Retirement Plan whose Compensation exceeds the limitation
contained in Section 401(a)(17) of the Internal Revenue Code;





3



--------------------------------------------------------------------------------





(f)
Any Member protected by the Pension Benefits Standard Act of Canada whose
benefit computed under Article VI of the Retirement Plan exceeds $60,000; or



(g)
Any Member of the Retirement Plan entitled to receive a pension benefit in
excess of the benefit computed under the provisions of the Retirement Plan,
pursuant to the provisions of any agreement between a Participant and NSC
providing benefits upon "Termination" of a Participant’s employment following a
"Change in Control" (as the terms "Termination" and "Change in Control" are
defined in any such agreement).



2.
Any participant of the Excess Benefit Plan of Norfolk and Western Railway
Company or the Southern Railway System Supplemental Retirement Plan or any
individual covered by the Norfolk and Western Railway Company Executive
Contingent Compensation Plan Pension Resolution, dated September 24, 1968, shall
become a Participant on the Effective Date. Any participant in the Consolidated
Rail Corporation Supplemental Employee Retirement Plan who transfers employment
to NSC from Consolidated Rail Corporation on or before August 22, 2001 shall
become a Participant on the effective date of his or her transfer.



3.
Subject to Section 5 of this Article III, a Participant’s benefit shall commence
on the later of the last day of the month in which a Participant turns age 55 or
the Participant’s Separation from Service. Unless the Participant elects a
different form of annuity under Section 4 of this Article III, the Participant’s
supplemental benefit shall be paid as a single life annuity if the Participant
is single on the benefit commencement date, and shall be paid as a joint and 50%
survivor annuity with the Participant’s spouse as the survivor annuitant if the
Participant is married on the benefit commencement date.



Notwithstanding the foregoing and anything to the contrary in Article I, if the
present value (determined using the “applicable interest rate” as defined in
Section 417(e)(3)(C) for November of the year preceding the Plan Year and the
"applicable mortality table," as defined in Section 417(e)(3)(B) of the Code) of
a Participant’s supplemental benefit, including any Grandfathered Amount, does
not exceed $5,000 as of the date of the Participant’s Separation from Service,
and the Participant’s benefit has not commenced as an annuity payment, then the
supplemental benefit, including any Grandfathered Amount, shall be paid in a
lump sum distribution to the Participant upon the Participant’s Separation from
Service, and no benefit shall be payable to the Participant’s Surviving Spouse.
Any lump sum benefit payable hereunder will be paid as soon as administratively
feasible following the Participant’s Separation from Service, and in no event
later than the later of (i) sixty days following the effective date of this
amendment, or (ii) March 15 of the year following the year of the Participant’s
Separation from Service; provided, however, that if the Participant is a
Specified Employee on the date of his Separation from Service, then such payment
shall be made as provided in Section V of this Article III. The lump sum payment
described in this Section shall only be made if the payment results in a
termination and liquidation of the entirety of the Participant’s interest under
this Plan, including all arrangements with respect to which deferrals of


4



--------------------------------------------------------------------------------





compensation are treated as having been deferred under a single nonqualified
deferred compensation plan under Treas. Reg. § 1.409A-1(c)(2) and the
requirements of Treas. Reg. § 1.409A-3(j)(v), or any successor regulation, are
also satisfied with respect to such payment.


4.
At any time before a Participant’s benefit commencement date, the Participant
may change the form of payment for the Participant’s supplemental benefit from
one life annuity to another actuarially-equivalent life annuity (within the
meaning of Section 409A of the Internal Revenue Code) commencing at the same
time, or may change the designated survivor annuitant, provided, however, that
if the Participant’s benefit under this Plan and the Retirement Plan are to
commence at the same time (disregarding any six-month delay under Section V of
this Article III), a Participant may not elect a form of payment or a designated
survivor annuitant for the Participant’s supplemental benefit that is a
different form of payment or designated survivor annuitant than the Participant
has elected under the Retirement Plan. Any change in the Participant’s form of
annuity or survivor annuitant shall be subject to any spousal consent
requirement that would have applied if the election had been made under the
Retirement Plan.



5.
If a Participant is a Specified Employee on the date of his or her Separation
from Service, the Participant’s supplemental benefit shall not commence or be
paid earlier than six months after the date of the Participant’s Separation from
Service. Any payments that otherwise would have been made during the six-month
period shall be paid in a lump sum, without interest, on the last day of the
first month that begins after the six-month period.





ARTICLE IV.    SUPPLEMENTAL BENEFIT


1.
A Participant shall, upon the Participant’s benefit commencement date, be
entitled to receive a monthly benefit equal to the excess of



(a)
the monthly benefit under Article VI of the Retirement Plan if such benefit had
been payable at the same time and in the same form as the Participant’s
supplemental benefit, and had been computed



(i)
without regard to the limitation imposed by Section 415 of the Internal Revenue
Code and provided for in Section 1 of Article VII of the Retirement Plan, in
Section 7.4 of the Conrail Plan and in Section 7.4 of the Retirement Plan of
Consolidated Rail Corporation;



(ii)
without regard to the limitation of Compensation imposed by Section 401(a)(17)
of the Internal Revenue Code;





5



--------------------------------------------------------------------------------





(iii)
without regard to the $60,000 limitation on benefits payable to Members
protected by the Pension Benefits Standard Act of Canada;



(iv)
without regard to the minimum benefit provided for in Section 13 of Article VI
of the Retirement Plan provided, however, that this paragraph (iv) shall be
effective only with respect to benefits accrued after April 30, 2005, and
further provided that in no event shall the benefit payable under this plan be
greater than the benefit that would have been payable if Section 13 of the
Retirement Plan had continued to apply as in effect on April 30, 2005;



(v)
by including in the calculation of Average Final Compensation amounts of
Deferred Compensation, if any;



(vi)
by including service credits and applying any offsets provided for under any NW
Pension Resolution, if any;



(vii)
by including the service credits and compensation to which a Participant is
entitled pursuant to the provisions of any agreement providing the benefits
described in Article III, Section 1(g), hereof; and



(viii)
by excluding the Additional Retirement Benefit provided under Article VI of the
Retirement Plan, as set forth in Schedule A of the Retirement Plan, over



(b)
the sum of



(i)
the monthly benefit that would actually have been payable under the Retirement
Plan if the benefit had been paid at the same time and in the same form as the
Participant’s supplemental benefit; and



(ii)
the monthly benefit (or actuarial equivalent thereof if payable in a lump sum)
that would actually have been payable under the Consolidated Rail Corporation
Supplemental Employee Retirement Plan or its successor plan if the benefit had
been paid at the same time and in the same form as the Participant’s
supplemental benefit.



2.
A Participant shall, upon the Participant’s benefit commencement date, be
entitled to receive a monthly benefit, in excess of the benefit that would
otherwise be payable under the Retirement Plan if the benefit had been paid at
the same time and in the same form as the Participant’s supplemental benefit,
and in addition to any amount payable pursuant to



6



--------------------------------------------------------------------------------





Section 1 of this Article IV, in an amount so provided by a resolution adopted
by the Board of Directors of NSC, if any.


3.
If a Participant dies after the benefit commencement date for the supplemental
benefit, any survivorship option which has been elected or is in force under
Article III of the Plan at the time of a Participant's death shall determine the
benefit paid to the Participant’s Surviving Spouse or other beneficiary. If a
Participant dies before the benefit commencement date for the supplemental
benefit, and if the participant is married on his date of death, then the
Participant’s Surviving Spouse shall receive an annuity for the life of the
Surviving Spouse, commencing on the later of the last day of the month in which
the Participant would have reached age 55 or the last day of the month in which
the Participant died, calculated using the method set forth in Section 1 of this
Article IV, but substituting the corresponding survivor benefit under the
Retirement Plan for the Participant’s retirement benefit.



Notwithstanding the foregoing, if the present value (determined using the
“applicable interest rate” as defined in Section 417(e)(3)(C) for November of
the year preceding the Plan Year and the "applicable mortality table," as
defined in Section 417(e)(3)(B) of the Code) of a supplemental benefit,
including any Grandfathered Amount, that becomes payable to a Surviving Spouse
upon the death of the Participant does not exceed $5,000, and the survivor’s
benefit has not commenced as an annuity payment, then the supplemental benefit,
including any Grandfathered Amount, shall be paid in a lump sum distribution to
the Surviving Spouse. Any lump sum benefit payable hereunder will be paid as
soon as administratively feasible following the Participant’s death, and in no
event later than March 15 of the year following the year of the Participant’s
death. The lump sum payment described in this Section shall only be made if the
payment results in a termination and liquidation of the entirety of the
Participant’s interest under this Plan, including all arrangements with respect
to which deferrals of compensation are treated as having been deferred under a
single nonqualified deferred compensation plan under Treas. Reg. §
1.409A-1(c)(2) and the requirements of Treas. Reg. § 1.409A-3(j)(v), or any
successor regulation, are also satisfied with respect to such payment.


4.
A payment is treated as being made on the date when it is due under the Plan if
the payment is made on the due date specified by the Plan, or on a later date
that is either (i) in the same calendar year (for a payment whose specified due
date is on or before September 30), or (ii) by the 15th day of the third
calendar month following the date specified by the Plan (for a payment whose
specified due date is on or after October 1). A payment also is treated as being
made on the date when it is due under the Plan if the payment is made not more
than 30 days before the due date specified by the Plan, provided that a payment
under Section 5 of Article III shall not be made earlier than six months after a
Specified Employee’s Separation From Service. A Participant or beneficiary may
not, directly or indirectly, designate the taxable year of a payment made in
reliance on the administrative rules in this paragraph.







7



--------------------------------------------------------------------------------





ARTICLE V.    FUNDING


The benefits under the Plan shall be paid in cash from the general funds of NSC
or its Participating Subsidiary, and no special or separate fund shall be
established or other segregation of assets made to assure such payments. Nothing
contained in the Plan shall create or be construed to create a trust of any
kind. To the extent that any person acquires a right to receive payments under
the terms of the Plan, such right shall be no greater than the right of an
unsecured creditor of NSC or its Participating Subsidiary.




ARTICLE VI.    ADMINISTRATION


1.
The Plan shall be administered by the Compensation Committee, which is composed
of three or more NSC directors appointed by the NSC Board who are not eligible
to participate in the Plan and who shall serve at the pleasure of the Board.
Each member of the Compensation Committee, while serving as such, shall be
considered to be acting in his capacity as a director of NSC.



2.
The Compensation Committee shall from time to time adopt rules and regulations
determined to be necessary to insure the effective implementation of the Plan.



3.
The Compensation Committee shall have the power to interpret the Plan. Any
disputed question arising under the Plan, including questions of construction
and interpretation, shall be determined conclusively and finally by the
Compensation Committee.





ARTICLE VII. RIGHTS AND RESTRICTIONS


1.
Participants in the Plan shall have only those rights in respect of the Plan
specifically set forth herein.



2.
This Plan shall not be deemed to constitute a contract between NSC or any
Participating Company and any Participant or surviving spouse of a deceased
Participant, nor shall it be construed to be consideration for or an inducement
or condition of the employment of any Participant. Nothing contained herein
shall be deemed to give any Participant the right to continued employment.



3.
Benefits payable hereunder shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to accomplish any of these mentioned acts shall be void. Benefits shall
not be subjected to attachment or other legal process or debts of the retired
Participant or surviving spouse.



4.
The Plan is intended, and shall be construed, to comply with the requirements of
Section 409A of the Internal Revenue Code. NSC does not warrant that the Plan
will comply with Section 409A of the Internal Revenue Code with respect to any
Participant or with



8



--------------------------------------------------------------------------------





respect to any payment, however. In no event shall NSC, its officers, directors,
employees, parents, subsidiaries, or affiliates be liable for any additional
tax, interest, or penalty incurred by a Participant or beneficiary as a result
of the Plan’s failure to satisfy the requirements of Section 409A of the
Internal Revenue Code, or as a result of the Plan’s failure to satisfy any other
applicable requirements for the deferral of tax.




ARTICLE VIII. AMENDMENTS AND TERMINATIONS


The Plan may be amended at any time, and retroactively, if deemed necessary or
appropriate, by any proper officer of NSC to effect changes which are, in his or
her sole discretion, ministerial, substantively administrative, or necessary to
comply with statutory or other legally mandated requirements, and the
implementation of which does not result in a material cost to NSC.


The Board or Directors of NSC, in its sole discretion, may at any time modify or
amend any provisions of the Plan or may suspend or terminate the Plan, in whole
or in part, but no such action shall retroactively impair or otherwise adversely
affect the rights of any person to benefits under the Plan which have accrued
prior to the date of such action, as determined by the Compensation Committee.


In no event shall a termination of the Plan accelerate the distribution of
amounts accrued or vested under the Plan in calendar year 2005 and succeeding
years, except to the extent permitted in regulations or other guidance under
Section 409A of the Internal Revenue Code and expressly provided in the
resolution terminating the Plan.


9

